J-S24042-20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                  Appellee                :
                                          :
          v.                              :
                                          :
IVAN BENEDITCH,                           :
                                          :
                  Appellant               :   No. 2982 EDA 2019

       Appeal from the Judgment of Sentence Entered May 21, 2019
          in the Court of Common Pleas of Montgomery County
           Criminal Division at No(s): CP-46-CR-0008006-2017

BEFORE:        BENDER, P.J.E., STABILE, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:           FILED SEPTEMBER 11, 2020

     Ivan Beneditch (Appellant) appeals nunc pro tunc from his judgment of

sentence imposed following his convictions for person not to possess a

firearm and false identification to law enforcement authorities. Upon review,

we affirm.

     On November 7, 2017, Officer Timothy Coffland responded to a report

of an assault of Rachel Thompson at a residence on East 2nd Street in

Pottstown, Montgomery County. N.T., 1/3/2019, at 13. As Officer Coffland

headed to the residence on East 2nd Street, he observed a man, later

identified as Appellant, who matched the description of the perpetrator in a

parking lot about two blocks away. Id. at 14, 30. Officer Coffland exited his

patrol vehicle and approached Appellant, telling him he was under

investigation. When Officer Coffland asked Appellant for his name, Appellant



*Retired Senior Judge assigned to the Superior Court.
J-S24042-20

replied that his name was Ivan Bernardez instead of Ivan Beneditch, and

provided a false date of birth and social security number. Id. Appellant told

Officer Coffland that he and Thompson had been involved in a verbal

argument about their relationship.      Id. at 16.    According to Appellant,

Thompson struck him and he grabbed her arms to restrain her.              Id.

Appellant had no visible injuries. Id. at 17.

      Officer Coffland proceeded to the residence on East 2nd Street and

interviewed Thompson. Id. at 15. He observed swelling on her neck and a

cut. Id. Officer Coffland located a loaded, extended magazine Glock 34 9-

millimeter pistol and .380 ammunition in the closet of the upstairs bedroom

where the incident occurred. Id. at 17-18.

      Police arrested Appellant and charged him with strangulation and

simple assault of Thompson.1 As they processed Appellant, they discovered

that Appellant had provided false information concerning his identity and

that he was statutorily prohibited from possessing a firearm based upon his

criminal history, and he was charged with person not to possess a firearm

and false identification to law enforcement authorities.

      Police determined that the firearm was registered to a person named

Avery Colclasure. At trial, Colclasure testified that he was the lawful owner

of the Glock pistol and he gave it to Thompson for safekeeping while he went


1
   The Commonwealth later nolle prossed these charges following
presentation of its case-in-chief at trial. Thompson did not testify at trial.



                                     -2-
J-S24042-20

out drinking. Id. at 35-39. Colclasure said he gave Thompson the gun on

November 6, 2017, i.e., the night before Thompson was assaulted. Id. at

39. Colclasure denied that he gave Appellant the gun or permission to use

the gun.   Id. at 38.    Colclasure confirmed that Thompson lived at the

residence on East 2nd Street at the time of the incident, but claimed

Appellant lived elsewhere with his aunt. Id. at 39, 42.

     Colclasure had signed a written statement when he was interviewed at

the police station on November 7, 2017, and the Commonwealth introduced

it as substantive evidence. Id. at 37, 47-55; see also id. at Exhibit C-6.

In Colclasure’s statement, he told police he had given the Glock pistol to

Appellant at the residence on East 2nd Street on November 6, 2017, not to

Thompson. Id. at 50. Colclasure stated that he gave Appellant the pistol

for safekeeping while he went out drinking, and Appellant kept the pistol for

him regularly. Id. Appellant was at the East 2nd Street residence when he

gave him the pistol, and to Colclasure’s knowledge, Appellant and Thompson

both lived there.2 Id.

     At the conclusion of a non-jury trial, the trial court convicted Appellant

of person not to possess a firearm and false identification to law




2 The Commonwealth also introduced a vital statistics form that Appellant
reviewed and signed around the time of his arraignment. The form indicated
that his address was the residence on East 2nd Street where the gun was
found. Id. at 27; see also id. at Exhibit C-4.



                                    -3-
J-S24042-20

enforcement.     On May 21, 2019, the court sentenced Appellant to an

aggregate term of 5 to 10 years’ imprisonment.

      This notice of appeal followed.3 Appellant and the trial court complied

with Pa.R.A.P. 1925. Appellant raises one issue on appeal, which is whether

the evidence was sufficient to convict him of the crime of person not to

possess a firearm where there was insufficient evidence that he possessed a

firearm on November 7, 2017, which is the date listed in the bill of

information. Appellant’s Brief at 3.

      Appellant’s issue challenges the sufficiency of the evidence supporting

his conviction. “Whether sufficient evidence exists to support the verdict is a

question of law; our standard of review is de novo and our scope of review is

plenary.” Commonwealth v. Giron, 155 A.3d 635, 638 (Pa. Super. 2017).

Further, to address a challenge to the sufficiency of the evidence, we must

determine




3  Through his private trial counsel, Appellant filed an initial notice of appeal,
which was docketed in this Court at 1804 EDA 2019. Trial counsel failed to
file a docketing statement with this Court, and on August 23, 2019, we
dismissed the appeal pursuant to Pa.R.A.P. 3517.              New counsel was
appointed, and on September 12, 2019, counsel promptly moved to
reinstate Appellant’s appellate rights nunc pro tunc.           The motion was
granted. Although the trial court did not formally treat it as such, technically
this motion was a timely-filed petition for relief pursuant to the Post-
Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.                        See
Commonwealth v. Rizvi, 166 A.3d 344, 347 n.2 (Pa. Super. 2017) (“[T]he
PCRA provides the ‘sole means’ for obtaining nunc pro tunc relief[.]”).
Nonetheless, this appeal is properly before us.



                                       -4-
J-S24042-20


      whether the evidence at trial, and all reasonable inferences
      derived therefrom, when viewed in the light most favorable to
      the Commonwealth as verdict-winner, are sufficient to establish
      all elements of the offense beyond a reasonable doubt. We may
      not weigh the evidence or substitute our judgment for that of the
      fact-finder. Additionally, the evidence at trial need not preclude
      every possibility of innocence, and the fact-finder is free to
      resolve any doubts regarding a defendant’s guilt unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. When evaluating the credibility and weight of the
      evidence, the fact-finder is free to believe all, part or none of the
      evidence. For purposes of our review under these principles, we
      must review the entire record and consider all of the evidence
      introduced.

Commonwealth v. Carr, 227 A.3d 11, 19 (Pa. Super. 2020). Additionally,

the Commonwealth may sustain its burden of proving every element of the

crime beyond a reasonable doubt by means of wholly circumstantial

evidence.   Commonwealth v. Gonzalez, 109 A.3d 711, 716 (Pa. Super.

2015).

      To prove that Appellant was guilty of the crime of person not to

possess a firearm, the Commonwealth had to prove beyond a reasonable

doubt that Appellant was convicted of a statutorily-enumerated offense and

possessed a firearm in this Commonwealth. 18 Pa.C.S. § 6105(a)(1). The

only element Appellant contests is whether the Commonwealth proved that

he possessed a firearm on November 7, 2017.           Appellant’s Brief at 8-9.

Appellant first points to Colclasure’s trial testimony, during which Colclasure

testified that he never gave the firearm to Appellant. Appellant next argues

that even in the written statement Colclasure provided to police, in which



                                      -5-
J-S24042-20

Colclasure stated that he gave Appellant the gun on November 6, 2017,

there is “zero testimony” about any events between Colclasure’s handing the

gun to Appellant on November 6, 2017, and the police’s recovery of the gun

from Thompson’s closet the next day. Id. Appellant stresses that it

      is unclear whether [Appellant] gave the gun to [] Thompson for
      safekeeping and she put it in her closet or whether [Appellant]
      put the gun there himself. It is unclear whether [Appellant]
      slept in that house on the night in question. Surely if [Appellant]
      were not at [the residence on E. 2nd Street], then he could not
      be in control of the firearm in the closet at this residence on
      November 7, 2017. The finder of fact is not permitted to
      speculate, and only rank speculation places [Appellant] in the
      [residence] on the day in question.

Id.

      We begin our analysis by reviewing the law regarding possession.

Because Appellant was not in actual possession of the firearm, the

Commonwealth needed to prove that he had constructive possession.

      Constructive possession is a legal fiction, a pragmatic construct
      to deal with the realities of criminal law enforcement. We have
      defined constructive possession as conscious dominion, meaning
      that the defendant has the power to control the contraband and
      the intent to exercise that control. To aid application, we have
      held that constructive possession may be established by the
      totality of the circumstances.

             It is well established that, as with any other element of a
      crime, constructive possession may be proven by circumstantial
      evidence. In other words, the Commonwealth must establish
      facts from which the trier of fact can reasonably infer that the
      defendant exercised dominion and control over the contraband
      at issue.

            [A] defendant’s mere presence at a place where
      contraband is found or secreted is insufficient, standing alone, to
      prove that he exercised dominion and control over those items.

                                     -6-
J-S24042-20


     Thus, the location and proximity of an actor to the contraband
     alone is not conclusive of guilt. Rather, knowledge of the
     existence and location of the contraband is a necessary
     prerequisite to proving the defendant’s intent to control, and,
     thus, his constructive possession.

            If the only inference that the fact finder can make from the
     facts is a suspicion of possession, the Commonwealth has failed
     to prove constructive possession. It is well settled that facts
     giving rise to mere association, suspicion or conjecture, will not
     make out a case of constructive possession.

Commonwealth v. Parrish, 191 A.3d 31, 36-37 (Pa. Super. 2018)

(quotation marks and citations omitted).

     While the facts in this case are somewhat sparse, we disagree with

Appellant’s contention that they only add up to “rank speculation.” The trial

court, as the finder of fact, was “free to believe all, part, or none of the

evidence.” Carr, 227 A.3d at 19. After hearing Colclasure’s trial testimony,

the trial court, sitting as factfinder, determined his trial testimony was not

credible, and found the statement he gave to police to be credible.        Trial

Court Opinion, 11/18/2019, at 5. In his statement, Colclasure told police he

gave Appellant the gun on November 6, 2017, at the East 2nd Street

residence, and he gave it to him for safekeeping while Colclasure went out to

drink, as he had done on several other occasions. He further told police that

Appellant and Thompson both lived at the East 2nd Street residence.         On

November 7, 2017, police responded to an assault call at the East 2nd Street

residence around 10:30 a.m. and found Appellant two blocks away from the

residence.   Appellant denied assaulting Thompson, but implicitly admitted



                                    -7-
J-S24042-20

being at the residence on the day in question when he claimed that the

assault happened the other way around, i.e., that Thompson assaulted him.

After proceeding to the residence, police observed Thompson with injuries

and found the firearm.      The firearm was located in the bedroom of the

residence where Colclasure said Appellant lived. Appellant later admitted to

living there by signing the vital statistics form without corrections.

      Additionally, the Bill of Information in this case avers that Appellant

possessed the gun “on or about November 7, 2017.”            Bill of Information,

3/9/2018, at 1.    Rule 560 provides that the Information shall include “the

date when the offense is alleged to have been committed if the precise date

is known, provided that if the precise date is not known or if the offense is a

continuing one, an allegation that it was committed on or about any date

within the period fixed by the statute of limitations shall be sufficient.” Pa.

R.Crim.P. 560(B)(3). Appellant argues in his brief that it is possible that he

received the firearm from Colclasure on November 6, 2017, and handed it

off to Thompson before November 7, 2017. Appellant’s Brief at 9. Even if

that were true, his receipt of the firearm during the evening of November 6,

2017, would be “on or about November 7, 2017.”              Moreover, there is

sufficient evidence in the record to infer that he possessed the firearm on or

about November 7, 2017, particularly because the firearm was located in the

closet of the bedroom of the shared residence the morning after Colclasure

gave it to Appellant for safekeeping. The evidence at trial need not preclude



                                      -8-
J-S24042-20

every possibility of innocence.   Carr, 227 A.3d at 19.   Accordingly, when

viewed in the light most favorable to the verdict winner, the Commonwealth

has set forth sufficient evidence to support the element of possession under

18 Pa.C.S. § 6105(a)(1).

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary


Date: 9/11/20




                                    -9-